Citation Nr: 1715197	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  07-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, phoenix


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling from December 19, 2005 to September 14, 2008, 70 percent disabling from September 15, 2008 to November 12, 2014, and 100 percent from November 13, 2014.

2.  Entitlement to an effective date prior to October 16, 2008 for the award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Esq.




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for PTSD and assigned a 50 percent disability rating effective December 19, 2005.  The Veteran appealed the decision, disagreeing with the evaluation awarded.

In a July 2009 rating decision, the RO partially granted the Veteran's appeal, increasing the evaluation for PTSD from 50 percent to 70 percent, effective September 15, 2008, and awarding a TDIU effective October 16, 2008.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial disability rating remained in appellate status for both the period before and after September 15, 2008.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  The Veteran further indicated that this did not satisfy his appeal seeking a higher initial evaluation for PTSD, and submitted a statement disagreeing with the effective date assigned for the award of a TDIU. 

The Veteran and his wife testified before the undersigned Veterans Law Judge at an August 2009 Travel Board hearing.  A transcript of that hearing is of record.

In November 2009 and April 2011, the Board remanded the claim of entitlement to a higher initial disability rating for PTSD for further development.  

In June 2012, the Board issued a decision denying this claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2012 Order, the Court vacated the June 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Joint Motion also found that proper consideration had not been given to whether a claim for entitlement to a TDIU was raised by the evidence of record in conjunction with the increased initial rating claim, and instructed that the Board address this in a subsequent decision. 

In May 2013, the Board remanded the issues of entitlement to a higher initial evaluation for PTSD and entitlement to an effective date prior to October 16, 2008 for the award of a TDIU for further development.  The case has since been returned to the Board for appellate review.

In a September 2016 rating decision, the RO increased the rating for the Veteran's service-connected PTSD from 70 percent to 100 percent, effective November 13, 2014; the award of a TDIU was discontinued effective November 13, 2014, as the grant of a 100 percent rating for the service-connected disability upon which the award of TDIU was based rendered the TDIU moot.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has manifested in recurrent suicidal ideation, nightmares and initial insomnia, difficulty in adapting to stressful circumstances, and an inability to establish new effective relationships, resulting in occupational and social impairment with deficiencies in many areas.

2.  The Veteran's PTSD has not manifested in symptoms of such severity as to lead to total occupational and social impairment at any point during the appeal period.

3.  The Veteran's service-connected disabilities were not of such severity as to render the Veteran unable to secure or follow substantially gainful employment prior to October 16, 2008.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 70 percent disability rating, but no higher, for service-connected PTSD have been met from December 19, 2005 to November 12, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to an effective date prior to October 16, 2008 for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for a psychiatric disability and the effective date later assigned for the award of a TDIU.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied. 

The duty to assist the Veteran is also found to have been satisfied in this case.  VA and private treatment records, records supplied by the Social Security Administration, and lay statements from the Veteran and his spouse have been associated with the claims file.  Pursuant to the Board's November 2009, April 2011, and May 2013 remands, the Veteran has been provided with a number of VA examinations to assess the severity and manifestations of his psychiatric disability and its effect on his occupational functioning, updated VA treatment records have been obtained and associated with the claims file, and records pertaining to the Veteran's application for SSA disability benefits have been obtained and associated with the claims file.  Such action is found to substantially comply with the directives of the various remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

In so finding, the Board acknowledges that the records provided by SSA do not appear to include the agency's determination as to the Veteran's employability and eligibility for SSA disability benefits, as requested in the November 2009 remand.  However, as the Board finds that all relevant information that would have been considered in reaching such determination has been provided, remand to obtain the decision document is unnecessary.  Determinations by SSA pertaining to entitlement to SSA disability benefits are based on a different standard than those utilized by VA in determining whether a Veteran is entitled to a TDIU (e.g. SSA disability determinations consider impairment from all mental and physical impairments as well as age and take other considerations into account while VA only considers impairment from service-connected disabilities in conjunction with prior work experience and education level).  Thus, remand for the final determination by SSA would merely result in delay without reasonable chance of yielding evidence supportive of the Veteran's claims, and such action is counter indicated.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Additionally, the Veteran was afforded the opportunity to present testimony before the undersigned VLJ, and did so in August 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with this regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal and the Veteran was assisted at the time of the hearing by his then-representative, Disabled American Veterans.  Together, they elicited evidence from the Veteran and suggested the submission of other evidence which could be support the Veteran's claim.  It has not been suggested that there was any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 
 
The Veteran has also been provided with a number of VA examinations in connection with this case, most recently in November 2014 with an addendum in August 2015.  The VA medical examination reports recorded the Veteran's reported history and symptomatology and provided the relevant medical information necessary to address the rating criteria with respect to his service-connected psychiatric disorder.  Pursuant to the Board's May 2013 remand instructions, an addendum opinion was obtained in August 2015 wherein the examiner addressed whether the Veteran's service-connected disabilities precluded substantive gainful employment prior to October 16, 2008.  Both in the November 2014 examination report and the August 2015 addendum, the examiner provided the requested opinions and cited to evidence of record which he found persuasive, in explaining why he reached his conclusions.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in November 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  These reports are therefore found adequate for adjudicatory purposes and fulfill VA's duty to assist the Veteran by providing VA examination and medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning ).

The Veteran has not been provided with a VA examination specifically contemplating the combined effects of his service-connected disabilities on his employability.  In the case of Floore v. Shinseki, the Court  held that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the [RO] or the Board."  Floore, 26 Vet. App. 376, 381 (2013).

Prior to October 16, 2008, in addition to PTSD, the Veteran was in receipt of service connection benefits for residuals of gunshot wound, right triceps and malaria.  The Veteran was provided with a VA examination regarding the severity of these disabilities in November 2006, and the examiner noted that testing revealed slightly atrophic triceps muscle mass but that there was fairly good bundling of the muscle mass with elbow flexion against resistance, with bilateral elbow flexion and extension against resistance fairly intact with overall range of motion of the right upper extremity good.  Of the Veteran's malaria, the last episode of fever, chills, and malaise was noted to have occurred in 1996 before spontaneously receding.  The examiner opined that the Veteran's PTSD, rather than impairments related to prior malaria or right upper limb wounding would have the major impact on his employability.  The March 2013 private vocational assessment report submitted by the Veteran's representative also stated that the Veteran's malaria and right arm disabilities presented "very little if any limitations."  Because the Veteran has essentially asserted that his PTSD, alone, rendered him unable to obtain and maintain substantially gainful employment, and the record does not indicate that his other service-connected disabilities from this time contributed in any significant way to his functional impairment, the Board finds that a retrospective medical opinion regarding the combined-effects of all of the Veteran's service-connected disabilities, prior to October 16, 2008 is unnecessary.

The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

III. PTSD

The Veteran's service-connected PTSD is presently evaluated under Diagnostic Code 9411, with a 50 percent disability rating from December 19, 2005 to September 14, 2008, a 70 percent disability rating from September 15, 2008 to November 12, 2014, and 100 percent disabling rating effective November 13, 2014.  Psychiatric disabilities are rated utilizing the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term 'such as' in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. 436.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was first certified to the Board in April 2008; as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-V removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD.  A GAF score is another component to be considered in assessing the entire disability picture for the Veteran.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness at the time of the evaluation.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV; see also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the appropriate disability rating to be assigned; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the disability rating to be assigned; the evaluation is to be based on all the evidence that bears on occupational and social impairment. Id; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

Considering the evidence of record under the applicable laws and regulations cited above, the Board finds that the evidence demonstrates psychiatric symptoms and functional impairment that at least as equally approximate the criteria listed for an award of a 70 percent disability rating as they do the criteria for a 50 percent disability rating, from the beginning of the appeal period until November 12, 2014, the effective date of the RO's assignment of an increased 100 percent disability rating.

The Veteran was no longer working full-time when he submitted his claim for service connection in December 2005, but was working part-time organizing Jeep tours as a subcontractor.  At the Board hearing, the Veteran reported irritability, describing the drivers of the tours as whiners, and indicating that he did not take criticism from supervisors well, stating that he quit when one of the supervisors told him not to smoke on the tours.  As an aside, he also reported no longer going to the gym after being banned for a little while for getting into an argument with another member who did not want to get off of a machine.  

The Veteran submitted a detailed statement in May 2013 describing his past employment.  He had previously worked as a police officer for 22 years, until 1990, when he had a mundane disagreement which escalated to him shouting at and shoving a sergeant and threatening the lieutenant before being sent home facing disciplinary action.  The Veteran chose to take early retirement rather than try to function in a traditional work environment or be fired.  He was then hired by the Game and Fish Department in May 1990, as a habitat technician, to maintain and build wildlife projects state-wide in remote locations.  In this position, the Veteran had minimal interactions with other technicians and did not require constant supervision.  In approximately 1999, he was offered and accepted a supervisor job which involved significantly more interaction with subordinates, volunteers, and his supervisor.  At this point, the Veteran began experiencing weight loss, flashbacks, depression, and antisocial and sullen behavior, and became verbally abusive and would have violent outbursts toward his subordinates and volunteers.  He stated that he was sent to sensitivity training twice without improvement and was going to be placed on an improvement plan.  The Veteran reported that he took early retirement after a work-related right shoulder/bicep injury rather than facing termination for bad behavior stemming from his PTSD.   

When considered in total, the evidence seems to paint two very different pictures of the severity and functional effects of the Veteran's psychiatric symptomatology during the period from December 2005 to September 2008, for which the Veteran is currently in receipt of a 50 percent disability rating.  

VA treatment records and VA examination reports demonstrate symptoms of PTSD including frequent, vivid nightmares, flashbacks two or three times each week followed by increased feelings of sadness or anger that may then last for an entire day resulting in the Veteran staying in bed most of the day during these times, isolative behavior, long-term recurrent suicidal ideation increasing in severity to include a plan and the assembly of guns on a few occasions, an inability to form or maintain new relationships, and difficulty in adapting to stressful circumstances including changes in routine, avoiding such stressful circumstances due to concerns about anger and irritability.  The Veteran and his spouse further indicated that the Veteran was drinking either every night or 6-7 beers 2-3 times per week, and would stay up as late as possible by himself in the garage, drinking and smoking, to try to avoid more frequent nightmares. The Veteran later reported that he feels that he sleeps more heavily when the sun is up, which he attributes to nighttime combat experiences in Vietnam.

Conversely, VA and Vet Center treatment records and VA examination reports from this same timeframe would seem to indicate that the Veteran suffers from a lesser degree of impairment then the aforementioned would suggest.  At the January 2006 VA examination, the Veteran indicated that he does chores and errands, shares in meal preparation with his spouse, and occasionally socialized with friends.  In a March 2006 VA treatment record, the Veteran indicated that he took his father to the swimming pool three times per week, exercised at the gym, and worked in the yard.  In Vet Center records from April 2006 to September 2006, the Veteran related that he was taking his father to appointments, traveled on a number of instances to visit family and old military friends at reunions and the like, regularly spent time with his grandchild, and worked on home projects.  The Veteran consistently reported regularly playing cards with friends, and a February 2008 Vet Center record documented his report of going to VFW weekly to do so.  The record also indicates that he began volunteering in March 2008 at a military hospitality room at the airport, and continued to do so at least through April 2010.  The evidence further indicates that the Veteran was and had remained married to the same woman for 36 years, lived with and cared for his ailing father prior to his death, and had three children who lived nearby and with whom he had good relationships throughout the relevant appellate period.  

The Board finds that this seemingly contradictory evidence may be explained by considering both the Veteran and his wife's lay statements that the Veteran often glossed over his symptoms and told his treatment providers what he thought they wanted to hear without painting a complete picture of his impairment.  This is somewhat corroborated by a September 2008 VA mental health note, wherein the Veteran's VA psychologist indicated that the Veteran seemed sincere but downplayed many of his deficits as "OK" until further exploration revealed marked problems.  

Although the Veteran's prior VA psychologist indicated in a July 2007 record that she suspected that there may be some element of malingering for secondary gain in the Veteran's mental health symptoms, due to statements made by the Veteran and his wife indicating their awareness that more severe symptoms would "mean[] more money," an awareness of how the rating schedule compensates various levels of mental health disabilities is not, in and of itself, a reason to discount the credibility of the lay reports of the Veteran's symptoms.  

The disparate evidence may also demonstrate some degree of fluctuation of symptoms during this period.  The Veteran's assigned GAF scores between 31 and 45 in VA examination and mental health treatment reports prior to September 15, 2008, with an outlier GAF score of 60 assigned by a private psychologist in February 2008, are consistent with such fluctuation, rather than reflecting a true remission or distinct periods during which the Veteran's overall mental health symptoms were more or less severe.  The Veteran stated that he first reported to VA for mental health treatment in December 2005 when he experienced a significant increase in suicidal ideation.  In May 2006, the Veteran appeared agitated, angry and irritable at a VA mental health appointment, reporting that he had had a bad two weeks, with intense nightmares occurring nightly, and was ready to give psychiatric medications a try.  The Veteran reported to a private psychologist in August 2007 that just prior to requesting medication from VA in May 2006, the Veteran had become acutely suicidal and put a gun to his head with a momentary intention of killing himself before changing his mind.  Finally, in September 2007, the Veteran checked himself in for psychiatric hospitalization for three days after a police officer he knew well was killed near the Veteran's home, leading the Veteran to experience rage, anxiety, and impaired insight and judgment, taking out his gun for the first time in years (although this is contradicted by his August 2007 statement that he had put a gun to his head in or slightly before May 2006).  The VA nursing administrative admission note indicates that the Veteran had both suicidal and homicidal ideation following the police officer's death.

When resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric disorder has resulted in occupational and social impairment, with deficiencies in many areas, including work, school, and mood due to such symptoms such as suicidal ideation, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish new effective relationships.  An award of a 70 percent disability rating is therefore warranted from December 19, 2005, the date VA received the Veteran's claim of entitlement to service connection for PTSD.  This is the earliest date for which a higher disability rating may be granted, as the effective date of an award of service connection will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from service; otherwise it will be the latter of the date the claim was received or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).
 
In a September 2016 rating decision, the RO increased the Veteran's evaluation for PTSD from 70 percent to 100 percent, effective November 13, 2014.  As discussed above, this is the highest rating available for PTSD, and the Veteran does not have additional service-connected disabilities which combine to a 60 percent rating as might indicate potential entitlement to SMC.  Therefore, as the benefits sought on appeal were previously granted in full from November 13, 2014 to the present, the Board will not disturb that rating or otherwise consider the appropriateness of that decision.

The remaining question is whether the evidence of record demonstrates that the Veteran's PTSD symptoms and impairment equally or more closely approximates the criteria for a 100 percent disability rating rather than the 70 percent disability rating currently assigned (after implementation of the above partial grant of benefits) from December 2005 to November 2014; the Board finds that it does not.  

The Veteran's psychiatric symptoms have not been shown to be of such severity as to result in total occupational and social impairment.  Although the Veteran has not had full-time employment for the duration of the appeal period, the evidence demonstrates that he continued working on a part-time basis organizing Jeep tours as a subcontractor through April 2007, and then volunteered regularly at the Armed Forces Hospitality Room at the airport greeting travelling veterans from March 2008 until at least April 2010.  Additionally, in a February 2014 VA psychiatric note, the Veteran reported being involved daily in family activities such as watching and playing with his grandson, playing cards with friends, going to military reunions in different states, and enjoying married life.   

The Veteran's symptoms, prior to November 13, 2014, are not found to rise to the level of those contemplated under a 100 percent disability rating.  While the Veteran described having "blow ups" with assaultive and abusive behavior towards his supervisors and colleagues at both his police and Game and Fish jobs, there is no indication that any such behavior took place during the relevant appeal period.  The Veteran described getting upset and having disagreements with people at various times, but he overwhelmingly reported that he was able to take a step back and cool off without resorting to violence.  Similarly, while the Veteran reported that he had punched walls and thrown inanimate objects in the past, there is no indication that such behavior continued after the Veteran submitted his claim in December 2005.  Finally, while chronic, the Veteran's suicidal ideation was consistently described as passive or fleeting, with only a few instances when such symptom accelerated to plan or action.  This is not found to rise to a level that would approximate the severity of "persistent danger of hurting self or others."  These, and the other symptoms enumerated above, are not found to rise to the severity contemplated under the criteria for a 100 percent rating, and are found to more-closely approximate the symptoms and impairment contemplated by a 70 percent evaluation under the General Rating Formula for Mental Disorders.  

In so finding, the Board acknowledges that GAF scores of 31 were noted on a number of VA mental health treatment records, and a GAF of 30 was assigned at the September 15, 2008 mental health appointment.  As noted above, GAF scores in this range reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  As the Veteran has not been shown to have experienced impairment in reality testing or communication, one must assume that the scores reflect that he suffered major impairment (of deficiencies) in several of the enumerated areas.  Such deficiencies are contemplated under the 70 percent criteria.

In sum, the evidence is at least in equipoise and allows for the assignment of a 70 percent rating for PTSD from the beginning of the appeal period, but a preponderance of the evidence weighs against a higher, 100 percent award during the period being considered by the Board (December 19, 2005 to November 12, 2014).  The evidence is not so evenly balanced regarding entitlement to a disability rating in excess of 70 percent during this period as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Other Considerations

In reaching the above decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran is currently evaluated under Diagnostic Code 9411, used for rating PTSD utilizing the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130.  While the record indicates that the Veteran has a history of alcohol dependence, symptoms of each diagnosis would be evaluated under the same General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130.  Such symptoms and functional effects have been considered as part of the service-connected disability, as distinguishing between the two diagnoses would not be feasible.  See Mittleider v. West, 11 Vet. App. 181 (1998).  To assign a separate rating for the same manifestations would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's psychiatric disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology throughout the appeal period.  As discussed above, there are higher ratings available under the applicable diagnostic code, but the severity of the Veteran's psychiatric symptoms do not approximate the manifestations and/or level of functional impairment contemplated by the next higher rating during any of the staged rating periods.  Given that the General Rating Formula for Mental Disorders contains examples of the type and severity of symptoms contemplated by the rating criteria, rather than an exclusive list, the Rating Formula is comprehensive and can reasonably be said to contemplate all psychiatric symptoms, as any psychiatric symptoms not specifically enumerated in the criteria may be rated by analogy/reference.  There is no suggestion in the medical evidence that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  

Under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has previously been awarded service connection for residuals of gunshot wound, right triceps, and malaria.  In this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required in order to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected psychiatric disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


IV. TDIU

Finally, whether an inferred claim for a total disability rating based on individual unemployability (TDIU) was raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability."

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b) (2016).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  This was incorporated into 38 C.F.R. § 4.16(a), which now specifies that marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  Consideration shall be given in all claims to the nature of the employment and/or the reasons for termination.  Id. 

After implementation of this decision's partial grant, the Veteran will be in receipt of a combined 70 percent disability rating using Table I-Combined Ratings Table provided under 38 C.F.R. § 4.21.  Thus, the Veteran meets the numeric schedular criteria for consideration of entitlement to a TDIU. 38 C.F.R. § 4.16(a).  The remaining question before the Board then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  38 C.F.R. § 4.16(a).

In a July 2009 rating decision, the RO granted a TDIU effective October 16, 2008, the date of a VA examination where the examiner provided an opinion that the Veteran's PTSD symptoms would preclude employment in any competitive work setting, even in a loosely supervised situation requiring little interaction with the public.  The Board will not disturb this award, but will consider whether a TDIU is warranted from an effective date earlier than October 16, 2008.

The Veteran filed an official application seeking a TDIU in July 2006, in which he asserted that his PTSD-related anger, sullenness, withdrawal problems, and inability to multitask because of suicidal ideation and increasingly interruptive thoughts about Vietnam rendered him unable to secure or follow a substantially gainful occupation.  Because the claim for a TDIU was based on symptoms of the PTSD disability for which the Veteran was seeking a higher initial disability rating, the earliest potential effective date for an award of a TDIU is the date service connection became effective, December 19, 2005.

As noted above, the Veteran was no longer working full-time when he submitted his claim for service connection, but was working part-time as a subcontractor leading desert tours.  In all of his statements regarding his angry outbursts and misconduct, the Veteran described severe irritability and anger when dealing directly with people.  At the Board hearing, the Veteran described the drivers of the Jeep tours as whiners, and indicated that he did not take criticism from supervisors well, stating that he quit his subcontracting job when one of the supervisors told him not to smoke on the tours.  

With regard to his pre-claim work experience, the Veteran submitted a detailed statement in July 2006 describing his past employment.  He previously worked as a police officer for 22 years, from 1969 until 1990, and stated that he always received exceptional annual performance reviews and numerous written commendations.  At the Board hearing, it was explained that for the first 16 years or so, he was in a position where he had his own duties and assignments and really did not have to work closely with other people.  He testified that he mostly did undercover and intelligence activities where he did not have to physically report to a police facility.  His problems began when there was a reorganization, and his duties changed so that he would have to be in the station interacting with his supervisors on a regular basis.  While there is some inconsistency in the Veteran's description of what transpired immediately before he left that job (described at the Board hearing as a heated argument and knocking his sergeant into a chair then throwing a chair at his lieutenant, and in the July 2006 statement as an argument over the Veteran belching loudly in his office resulting in a counseling session which deteriorated to the point of "near violence"), the Veteran has consistently described his occupational troubles as arising when forced to work in a more-typical work environment, requiring interaction with coworkers and supervisors.  The Veteran stated that he chose to take early retirement rather than try to function in a traditional work environment or be fired.  

The Veteran was then hired by a Game and Fish Department in May 1990, as a habitat technician, to maintain and build wildlife projects state-wide in remote locations.  He provided an in-depth description of the specifics of his work environment and duties in July 2006 and May 2013 statements.  In this position the Veteran had minimal interactions with other technicians and did not require regular supervision.  The Veteran described this as an unusual and unique experience, where he would work/camp for seven days and then be off for six days.  In approximately 1999, he was offered and accepted a supervisor job, which involved significantly more interaction with subordinates, volunteers, and his supervisor.  The Veteran indicated that at this point, he experienced weight loss, excessive alcohol consumption, difficulty with multi-tasking and memory, flashbacks, depression, and antisocial and sullen behavior, and became verbally abusive and would have violent outbursts toward his subordinates and volunteers.  The Veteran also stated that he was sent to sensitivity training twice without improvement and was going to be placed on an improvement plan.  He took early retirement after a work-related right shoulder/bicep injury, rather than face termination for bad behavior stemming from his PTSD.         

The Board has considered all of the evidence of record, and has reached the conclusion that, although the Veteran's service-connected disabilities are likely to preclude employment in a regular work-like setting, they do not render the Veteran unable to obtain or maintain substantially gainful employment in a mostly-solitary position requiring limited interaction with co-workers, the public, and supervisors.  

The Veteran has not argued, and the record does not otherwise indicate, that his service-connected disabilities other than PTSD in any way contribute to his unemployability.  The Veteran has only indicated that his psychiatric symptoms render him unable to secure or follow a substantially gainful occupation, and a March 2013 private vocational assessment specified that the service-connected malaria, right arm disability, and erectile dysfunction present very little if any limitations regarding the Veteran's occupational functioning.

The various medical and vocational examination reports of record come to opposite conclusions as to the Veteran's ability to obtain and maintain substantially gainful employment prior to October 2008.

At the January 2006 VA psychiatric examination, the Veteran reported symptoms including nightmares/night sweats and intrusive thoughts 2-3 times per week, followed by sadness or anger, since essentially retiring from the workforce, and fleeting suicidal ideation over the years but with an extended episode after returning from visiting the Vietnam Wall.  He reported that he had an anger problem, and reported that he had punched holes in walls or thrown things in the past when he got angry, but that his last physical outburst with an inanimate object was approximately one year prior.  The examiner noted that the Veteran's mental health problems in past work settings appeared related to anger and irritability, and also to the Veteran's need to take a job where he felt in control of things.  The examiner further stated that the Veteran was able to work in areas where he was successful at his chosen line of work and the Veteran reportedly did chores and errands, and tried to keep busy since his retirement by doing things/projects around his living area.  On mental status examination, the Veteran's immediate and recent memory was satisfactory and remote memory was good, continuity of thought was goal directed and relevant, abstractability was good, and concentration was satisfactory.   

The Veteran was provided with another VA psychiatric examination in November 2006.  He again reported continuing nightmares and night sweats and additionally reported low energy and motivation, poor concentration and impaired short-term memory to the point of usually needing to write things down to remember them, and symptoms of depression with him staying in bed most of the day at times and crying frequently when in private.  The Veteran reported being very demanding of himself and others, and reported having difficulty focusing.  The Veteran further reported that in the past, he had a serious problem with drinking, consuming up to 130 beers per week and not eating, but that he had cut far back on this since 2004, stating that he was "mostly sober now."  On mental status examination, the examiner noted that the Veteran's affect was constricted and mood was depressed, thought process was linear and goal-directed, and speech was of a normal rate and rhythm.  However, with regard to memory and concentration, the examiner appears to have restated the Veteran's description of his impairment (memory and concentration diminished to the point the Veteran has to write everything down), rather than conducting any appropriate testing to evaluate such impairment objectively.  Insight was noted to be improving with treatment, and judgment was noted to at times be "severely impaired by the Veteran's PTSD symptoms and subsequent drinking."  The examiner concluded that the Veteran's PTSD symptoms have severely impacted the Veteran's occupational functioning, first in his choice of occupations, which initially were very high risk with the police department, and then very isolative as a habitat specialist.  The examiner further noted that the Veteran's part-time business was almost defunct due to the PTSD symptoms making it difficult for the Veteran to tolerate his customers, and stated that the Veteran had hoped to go into an entirely different line of work, engineering, and attempted to begin education with that major, only to find his PTSD symptoms precluded his ability to continue in class.  Earlier in the examination report, the examiner specified that this occurred immediately after the Veteran returned from Vietnam, and that he was unable to continue due to his extremely high stress level, difficulty concentrating, and agitation.  The examiner concluded that, because of the Veteran's work history and current unemployed situation, he is considered unemployable.

A June 2007 SSA psychological assessment found that the Veteran suffered from affective disorders and anxiety-related disorders resulting in disturbance of mood.  His anxiety disorder was noted to involve recurrent and intrusive recollections of traumatic experiences which caused him marked distress.  The psychologist found, however, that such resulted in mild restriction of activities of daily living, including mild difficulty in maintaining concentration, persistence, or pace, but that the claimant's problems appeared to be under good control, with the mental impairment found to be nonsevere.

The Veteran sought consultation and private opinion regarding the severity of his PTSD symptoms and their effect on his employability in July 2007, following his receipt of a July 2007 VA treatment note in which his psychologist indicated that she believed there may be some element of malingering at play in the Veteran's reported symptom description.  In an August 2007 private report, the private psychiatrist indicated that, following 14 psychotherapy sessions, he was in agreement with the November 2006 VA examiner that the Veteran was suffering from severe PTSD, with detailed suicidal ideation, excessive alcohol intake, homicidal ideation, nightly screaming nightmares, an "impaired work history," and isolating behavior, and was considered unemployable.  The private psychologist noted that the Veteran had at times become homicidal, noting the above described incident where a police officer was killed near the Veteran's home resulting in him having suicidal and homicidal thoughts and self-referral for in-patient hospitalization to work through these feelings, and further describing the Veteran's inappropriate outbursts and verbal and physical abuse towards his supervisors at the Police Department and subordinates at the Game and Fish Department leading to his leaving of each job. 

At the October 2008 VA examination, the Veteran reported continued inability to develop relationships with people outside of his family and nightmares/sleep disturbances.  He further reported daily intrusive thoughts followed by an increase in anger and irritability and sadness/depression and occasional flashbacks generally occurring with a stimulus.  The Veteran reported that he had not had any physical altercations in the last year and managed his temper by avoiding people.  He reported significant hypervigilance and noted that he did his shopping at off hours to avoid people.  On mental status examination, immediate and recent memory were found satisfactory, thought process was spontaneous and abundant, his continuity of thought was noted to contain some rambling (focusing on past symptoms rather than present) but that it was goal-directed and relevant when refocused by the examiner.  The Veteran's abstractability and concentration were both found to be satisfactory, judgment intact, and insight fair.  When commenting about the functional work impairment, the examiner noted that the Veteran reported a history of anger and irritability in the work setting in the past, then stated and opinion that his current symptoms would preclude employment in any competitive work setting at the present, even in a loosely supervised situation requiring little interaction with the public.  He then stated that using the terminology requested, manifestations of PTSD are productive of essentially total occupational impairment and are also related to social impairment outside the immediate family.

While the following evidence dates from after the current October 16, 2008 effective date for the award of TDIU, such evidence is found by the Board to be relevant to the Veteran's claim for an earlier effective date, and will thus be discussed below. 

The Veteran was provided with another VA examination in April 2010.  The Veteran reported being unable to tolerate more than four people in his house before having to retreat to the garage.  He also belonged to a Ranger association, and stated that he talked to them 'fairly often,' particularly those with whom he served.  The Veteran reported playing cards with friends every other week, and volunteering weekly at the Armed Forces Hospitality Room at the Phoenix Airport greeting travelling veterans.  On mental status examination, the Veteran's attention was found to be intact, he was able to do serial 7s and spell words forward and backward, he was fully oriented, and his judgment and insight were found to be good.  His remote, recent, and immediate memory were all found to be normal.  The Veteran reported continued sleep impairment with marked difficulty falling asleep before 3-4 AM with heavier sleep when the sun is up.  He related this to his nighttime combat experiences in Vietnam, and stated that he has always preferred night work.

The Veteran submitted a private vocational assessment in March 2013.  It was noted that he has an associate's degree in adult justice.  The Veteran reported previously working part time as a self-employed tour guide from 1998 to April 2006, but stated that he ended the job due to continuing flashbacks, becoming physically ill at work, and relationship problems with coworkers and the general public similar to his problems at the police department.  The vocational expert noted that an October 2010 mental health note indicated that he did fairly well in jobs where he was able to be alone and work independently, except for times he had to deal with others.  The Veteran reported that therapy and medication helped to control his anger, but that his depression had not meaningfully abated.  The vocational expert noted that the Veteran's statement were consistent with the information contained in the medical records documenting functional impairment in occupational and personal situations since at least December 2003, and he provided an opinion that the Veteran's service-connected conditions have resulted in an inability to secure and follow substantially gainful employment since December 2003.

The Veteran was provided with a final VA examination in November 2014.  His PTSD was noted to result in poor relationships, poor interests and motivation, anxiety and irritability, detachment form others, passive thoughts of suicide, concentration problems, depression, and poor adaptation to stress.  With regard to employment, the Veteran was noted to ramble about past frustrations rather than focus on the last four years, like the examiner instructed, but was able to return to the task at hand when the examiner intervened.  The examiner concluded from this that given the difficulties with the train of thought, the Veteran was likely to have moderate problems being focused and understanding directions.  The Veteran described being fairly productive around the home and staying busy, and the examiner opined that it seemed the Veteran would have no problems with productivity on-the-job.  He remarked that the most serious area of concern would be in the Veteran's problems interacting with others, but that overall, he does not appear so depressed or anxious as to preclude regular attendance at a low stress job with minimal interactions with others.  

In a September 2015 addendum the November 2014 examiner opined that the Veteran's PTSD and other service-connected disabilities did not preclude substantially gainful employment prior to October 16, 2008.  He reasoned that in reviewing the records, it was clear that the Veteran suffered PTSD symptoms including agitation, periodic suicidal ideation, periodic abuses of alcohol, and avoiding others, especially as a means to avoid confrontation, but that he demonstrated impulse control, adequate judgment, and an unimpaired thought process.  The record also demonstrated that the Veteran was active around the home and in helping with his father.  There did not appear to be ongoing cognitive problems interfering with functioning, he was productive and involved in day-to-day activities, and while irritable and easily agitated, withdrawing from others was keeping such agitation in check.  He acknowledged that there was some alcohol abuse, but consistent problems were not evident.  He concluded that the Veteran would have been able to work in limited contact with others prior to October 16, 2008.

When considering these findings in the context of reports from the Veteran's regular mental health appointments with VA and the Vet Center, the Board finds that a preponderance of the evidence of record weighs against a finding that the Veteran's service-connected disabilities, alone, render him unable to secure or follow substantially gainful employment.

As an initial matter, at various times during the appeal period, the Veteran has asserted that he is entitled to a TDIU at an earlier date because his employment as a self-employed contractor for desert tours was only on a part time basis and annually brought in less than the poverty threshold, making such employment marginal.  A determination as to entitlement to a TDIU turns on whether or not a claimant is rendered unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, not on a claimant's actual employment status during the appeal period.  Even assuming a claimant's employment is deemed marginal, this fact would not be dispositive as to whether the claimant maintained the functional capacity to obtain and maintain non-marginal employment.    

The picture painted by the treatment records and examination reports is one in which the Veteran largely avoids interactions with anyone other than family and a few friends (also service members) who understand his PTSD-related limitations and can offer a supportive environment.  Although the Veteran and his spouse have described that the Veteran experiences increased anxiety and anger when he is in a loud and/or crowded environment, the Board notes that despite these reports, the Veteran was still able to take his father to the swimming pool several times per week, frequent the gym regularly, and volunteer at a veteran hospitality suite in a crowded airport (beginning in March 2008).  In the Veteran's application for entitlement to SSA disability benefits, both the Veteran and his wife also reported that the Veteran regularly went to church, the Vet Center, and movies.

As recognized by almost all of the medical examiners, the Veteran's psychiatric symptoms would almost certainly prevent him from work requiring regular frequent interaction with supervisors, coworkers, or the public.  However, considering the Veteran's occupational history, as well as his reports during the appeal period that he was able to get through instances when faced with an argument or stressful situations without reacting violently or in an unacceptable manner (see October 2006 and December 2007 Vet Center records) and descriptions of remaining productive (doing chores and projects around the house, caring for his father by taking him to appointments and regularly to the pool, volunteering) the Board finds that the Veteran's PTSD symptoms, though severe, would not render him unable to obtain or maintain substantially gainful employment in a solitary job with minimal supervision.  By his own reports, the Veteran was highly successful in his prior positions with the police department and Game and Fish Department until a restructuring or promotion during his tenure at each placed him in more regular contact with his coworkers and supervisors.  

In reaching this conclusion, the Board has considered the Veteran's and his wife's reports that his PTSD resulted in memory and concentration problems, but such deficiencies were not demonstrated on objective testing performed at the VA examinations and were not noted in any of the mental status evaluations included in the Veteran's regular VA mental health records.  The Veteran's reports of slight-moderate memory problems requiring him to write down appointments on calendars and make to-do lists of things he needs to accomplish in the day, and distractibility from passive suicidal ideation and/or intrusive memories are not found to be of such a severity as would preclude employment.  Again, the Veteran has consistently reported doing chores and projects around the house and going shopping both online and in stores, and during the appeal period was able to drive himself and report for regular mental health appointments as well as take his father for his scheduled appointments, prior to his father's death.  The Board notes that while the Veteran wrote on his April 2007 SSA application that that he did not finish what he started due to disruption by intrusive thoughts, as part of the same application, his wife stated that the Veteran did finish what he started, with his level of attention varying depending on his interest in the subject, and that he followed written instructions ok but was not as good with spoken instructions due to (nonservice-connected) hearing loss.

The Board notes that the Veteran and his spouse are competent to provide evidence regarding the symptoms that they experienced and observed, respectfully.  However, when considering the medical treatment and examination reports failing to demonstrate objective evidence of memory or significant concentration deficits, as well as statements from the Veteran and his spouse indicating that he was able to perform and complete tasks and chores both around and outside the home, the Board finds that the weight of the evidence does not demonstrate impairment in concentration and memory of such a degree as to combine with other PTSD symptoms to preclude the ability to work.
  
Of the medical opinions provided, the Board finds the September 2015 addendum opinion of the November 2014 VA examiner to be the most persuasive.  The examiner took note of the Veteran's PTSD symptoms, but found that despite these symptoms, the Veteran demonstrated impulse control, adequate judgment, unimpaired thought processes, and was able to remain active, productive, and involved in day-to-day activities.  He acknowledged the Veteran's irritability, avoidance behaviors, and alcohol abuse (without consistent problems evident since the beginning of the appeal period), but found that such would not have precluded the Veteran from obtaining or maintaining work in an environment with limited contact with others prior to October 2008.  

Of the other opinions of record, which found that the Veteran's PTSD would have precluded the Veteran from engaging or keeping substantially gainful employment during this period, the probative weight of each is found to be somewhat diminished.  The November 2006 examination report solely relied upon the Veteran's description of memory and concentration difficulties at the time of the examination rather than performing objective testing at that time or considering testing from the January 2006 examination finding immediate and recent memories satisfactory, remote memories good, and concentration satisfactory.  It is also not evident whether the examiner considered other treatment records documenting the Veteran's daily/weekly activities, which are without mention of any memory or concentration difficulties.  The November 2006 examiner also appears to have over-relied upon the severity of the Veteran's symptoms prior to the relevant appeal period in determining the Veteran's employability from December 2005 to October 2008, including the Veteran's pre-appeal anger leading to breaking/throwing inanimate objects and his inability to complete a class/schooling in another field immediately after returning from Vietnam.  The private August 2007 opinion agreeing with the November 2006 opinion that the Veteran's severe PTSD symptoms render him unemployable also appears to have relied upon the Veteran's "inappropriate outburst of violence" with his supervisor at the police department in approximately 1990, and his verbal and physical abuse towards his subordinates at the Game and Fish Department prior to 2003-2004.  Finally, while the March 2013 private vocational assessment acknowledged that an October 2010 mental health note indicated that the Veteran did fairly well when in a job where he was able to be alone and work independently, except for the times he had to deal with others, he did not explain why the Veteran would not have been able to secure or follow similar substantially gainful work in such a setting.  The Board notes that in both of his prior jobs with the police department and the Game and Fish Department, the Veteran has reported that he did well and/or excelled for many years up until his duties were changed to require significantly more interpersonal interactions with supervisors and coworkers.

In conclusion, the weight of the evidence is against a finding that the Veteran is unemployable due to his service-connected PTSD, and his service-connected erectile dysfunction, malaria, and residuals of gunshot wound right triceps have not been demonstrated to result in any significant functional impairment which would have an effect on his occupational functioning.  Although the Veteran contends that he has been unable to work throughout the appeal period due to his psychiatric symptoms, his lack of physical functional impairment from his other service-connected disabilities, in addition to evidence demonstrating that the Veteran previously successfully held heavy construction employment which was isolated and involved limited supervision, and continued to remain active and productive after his retirement (helping with chores, doing projects around the house, driving his father to outings and appointments, volunteering, etc...), is found to outweigh such contentions.  Accordingly, entitlement to an effective date prior to October 16, 2008 TDIU is not found warranted in this case.  

In so finding, the Board acknowledges that although the RO assigned significant probative value to the opinion of the examiner who conducted the October 2008 VA examination, when an appeal is certified to the Board, it is required to conduct a de novo review of the Agency of Original Jurisdiction's decision.  38 U.S.C. § 7104 (a); Boyer v. Derwinski, 1 Vet. App. 531, 534 (1991).  Consequently, the Board reviews the evidence in its totality without, to some extent, consideration as to how the RO interpreted such evidence; the Board will look at all the evidence anew and determine for itself the persuasiveness of the evidence individually and in total.  Therefore, the Board need not provide explanation of why the evidence was found by AOJ to warrant a TDIU from this date, but no earlier, but need only consider whether the evidence demonstrates that a TDIU is warranted at any time from the beginning of the appeal period to the date TDIU is currently in effect, October 16, 2008.   

Based on the foregoing, entitlement to an effective date prior to October 16, 2008 for the award of a TDIU, must denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against such award, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A 70 percent disability rating, but no higher, is granted from December 19, 2005 to November 12, 2013, subject to the rules and regulations governing the award of monetary benefits.

An award of TDIU prior to October 16, 2008 is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


